[Cite as Mentch v. Cleveland, 2021-Ohio-1567.]




FRANCES MENTCH                                   Case No. 2020-00535PQ

       Requester                                 Judge Patrick E. Sheeran

       v.                                        DECISION AND ENTRY

CITY OF CLEVELAND

       Respondent

        {¶1} Requester Frances Mentch, a self-represented litigant, has filed amended
objections to a Special Master’s Report and Recommendation. The Court overrules
Mentch’s amended objections for reasons set forth below.
    I. Background
        {¶2} On September 8, 2020, Mentch brought a complaint against Respondent
City of Cleveland (City), alleging that she had been denied access to public records in
violation of R.C. 149.43(B) based on the City’s response to public-records inquiries of
March 27, 2020, and March 28, 2020.
        {¶3} The Clerk of this Court appointed a special master who referred the case to
mediation. On January 27, 2021, the mediator noted: “[T]he parties informed the court
that the request found in the September 8, 2020 complaint has been satisfied. However,
the request beginning on page 3 of requester's January 11, 2021 filing, Reference
#C001997-121620, remains pending,' and no resolution was reached during mediation
on that request. Therefore, the parties agreed that this sole remaining request should go
forward for a determination by the special master. Accordingly, pursuant to R.C.
2743.75(E)(1 ), mediation has been terminated.”
        {¶4} Thereafter, the matter was returned to the Special Master’s docket. The
City moved to dismiss Mentch’s complaint, stating: “The parties attended four mediation
sessions. While mediation was ongoing, Ms. Mentch made a new public records
request (C001996-121620) seeking emails to and from two private individuals and any
Case No. 2020-00535PQ                          -2-                     DECISION & ENTRY


unnamed city of Cleveland employees. That request is the sole issue that was not
successfully resolved in the mediation process.”
       {¶5} On   March     11,   2021,   the    Special   Master   issued   a   Report   and
Recommendation (R&R). The Special Master recommended dismissal of the parties’
request to determine a claim based on a new request made during mediation because
“[d]iscussion or revision of a public records request during litigation does not relate back
to or supplement the claim stated in the complaint. Judicial resolution of this claim is
thus limited to the public records requests set forth in the complaint.” (R&R, 9.) The
Special Master further recommended (1) dismissing the claims in the complaint as
moot, (2) granting the City’s motion to dismiss the claim added at the end of mediation
because that request is overly broad, (3) dismissing the claim added at the end of
mediation for lack of jurisdiction, and (4) assessing court costs equally between the
parties. (R&R, 10.)
       {¶6} On March 29, 2021, Mentch filed written objections and amended written
objections to the Special Master’s R&R. In the amended objections, Mentch challenges
the Special Master’s finding of overbreadth as to Mentch’s added claim at the end of
mediation. In a certificate of service accompanying the amended objections, Mentch
certified that a copy of the amended objections would be sent to the City’s counsel and
that she emailed a copy of her amended objections to the City’s counsel.
       {¶7} The City has not filed a timely response to Mentch’s amended objections.
   II. Law and Analysis
       {¶8} R.C. 2743.75(F)(2) governs objections to a special master’s report and
recommendation. Pursuant to R.C. 2743.75(F)(2), either party “may object to the report
and recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk and sending a copy to the
other party by certified mail, return receipt requested. * * * If either party timely objects,
the other party may file with the clerk a response within seven business days after
Case No. 2020-00535PQ                       -3-                      DECISION & ENTRY


receiving the objection and send a copy of the response to the objecting party by
certified mail, return receipt requested. The court, within seven business days after the
response to the objection is filed, shall issue a final order that adopts, modifies, or
rejects the report and recommendation.”
       {¶9} Here, Mentch does not appear to have sent a copy of her amended
objections to the City by certified mail, return receipt requested, as required by R.C.
2743.75(F)(2).   Mentch’s amended objections therefore appear to be procedurally
deficient. See generally State ex rel. Fuller v. Mengel, 100 Ohio St.3d 352, 2003-Ohio-
6448, 800 N.E.2d 25, ¶ 10, quoting Sabouri v. Dept. of Job & Family Servs., 145 Ohio
App. 3d 651, 654, 763 N.E.2d 1238 (10th Dist.2001) (stating that “‘[i]t is well established
that pro se litigants are presumed to have knowledge of the law and legal procedures
and that they are held to the same standard as litigants who are represented by
counsel’”). However, notwithstanding this apparent procedural deficiency, the Court will
consider Mentch’s amended objections in the interest of justice.
       {¶10} Pursuant to R.C. 27403.03(A)(3)(b) and 2743.75(A) this Court has authority
over disputes alleging a denial of access to public records in certain circumstances.
Under R.C. 2743.75(D)(1) an allegedly aggrieved person who proceeds under R.C.
2743.75 is required to file a complaint. Upon service of the complaint, a case may be
referred to mediation services.        R.C. 2743.75(E)(1).      And according to R.C.
2743.75(F)(1) a special master is required to submit to this Court a report and
recommendation based on the ordinary application of statutory law and case law as
they existed at the time of the filing of the complaint.       Thus, under the statutory
framework established in R.C. 2743.75 a complaint is the operative pleading—not a
separate request that may be made during mediation of a party’s dispute.           Accord
Civ.R. 3(A) (a civil action is commenced by filing a complaint with the court).
       {¶11} Since Mentch’s amended objections fail to concern a claim that is
contained within her complaint, the Court finds that Mentch’s amended objections are
Case No. 2020-00535PQ                      -4-                    DECISION & ENTRY


not cognizable under R.C. 2743.75. Additionally, since Mentch’s amended objections
do not challenge the Special Master’s recommendation to dismiss claims in the
complaint as moot, the Court determines that this recommendation should not be
disturbed.         See R.C. 2743.75(F)(2) (requiring any objection to a report and
recommendation to be “specific and state with particularity all grounds for the
objection”).
    III. Conclusion
         {¶12} For reasons set forth above, the Court OVERRULES Mentch’s amended
objections, and adopts, in part, the Special Master’s R&R.      In accordance with the
Special Master’s R&R, the Court dismisses Mentch’s complaint and assesses court
costs to the parties equally.     The clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.




                                          PATRICK E. SHEERAN
                                          Judge
Filed April 29, 2021
Sent to S.C. Reporter 5/4/21